                   Case 2:20-cv-00545-SPL Document 24 Filed 07/13/20 Page 1 of 7




 1 Larry J. Wulkan (021404)
   Jennifer L. Allen (027941)
 2 Adrianna M. Chavez (035011)
   STINSON LLP
 3   Firm Identification Number 00462400
   1850 North Central Avenue, Suite 2100
 4 Phoenix, Arizona 85004-4584
   Tel: (602) 279-1600
 5 Fax: (602) 240-6925
   Email: larry.wulkan@stinson.com
 6        jennifer.allen@stinson.com
          adrianna.chavez@stinson.com
 7 Attorneys for Plaintiff Lisa Yearick
 8 J. Scott Halverson
   LAW OFFICES OF J. SCOTT HALVERSON PC
 9 1761 East McNair Drive, Suite 103
   Tempe, Arizona 85283-5056
10 Tel: (480) 777-7776
   Fax: (602) 375-7444
11 Email: scott@halversonfirm.com
   Attorney for Plaintiff Leigha Huber
12
                          IN THE UNITED STATES DISTRICT COURT
13
                               FOR THE DISTRICT OF ARIZONA
14
   Lisa Yearick, individually, as Personal   No. 2:20-cv-00545-SPL
15 Representative of the Estate of Edward
   Rudhman, and on behalf of Leigha Huber,
16 statutory beneficiary,
                                             SECOND AMENDED COMPLAINT AND
17                     Plaintiffs,           DEMAND FOR JURY TRIAL
18 v.
   Maricopa County Sheriff Paul Penzone, in
19 his Official Capacity; Sergeant Robert
   Leatham and Kristy Leatham, husband and
20 wife; Sergeant Ryan Kelleher, an
   unmarried individual; and Deputy Philip
21 Asiedu and Morcelia Asiedu, husband and
   wife,
22
                       Defendants.
23
24            For their Complaint against Defendants, Plaintiffs allege as follows:
25                                    JURISDICTION AND PARTIES
26            1.       Plaintiffs bring this action, pursuant to 42 U.S.C. § 1983, for violations of the
27 Fourth Amendment of the United States Constitution, and pendent state common and statutory
28 laws including A.R.S. § 12-611, et seq.

     CORE/3516995.0002/160433978.1
                   Case 2:20-cv-00545-SPL Document 24 Filed 07/13/20 Page 2 of 7




 1            2.       Jurisdiction and venue are proper in this Court pursuant to A.R.S. §§ 12-123 and
 2 12-401, as the majority of parties are residents of Maricopa County, Arizona, and the events
 3 underlying this lawsuit occurred in Maricopa County.
 4            3.       Plaintiff Lisa Yearick (“Lisa”) is the widow of decedent Edward Rudhman
 5 (“Edward”). For all material times, she resided in Maricopa County.
 6            4.       Plaintiff Leigha Huber is Edward’s mother. For all material times, she resided in
 7 Hawaii.
 8            5.       Defendants Leatham, Kelleher, and Asiedu (collectively, the “Deputies”) were,
 9 at all times relevant to this complaint, employed as sheriff’s deputies with the Maricopa
10 County Sheriff’s Department.
11            6.       Plaintiffs survive Edward, who was shot to death by the Deputies on
12 December 16, 2018.
13            7.       Defendant Paul Penzone is Maricopa County’s sheriff and may be held
14 vicariously liable, or otherwise responsible, for the wrongful conduct of his agents, officers,
15 and employees.
16            8.       The Deputies were agents and employees of Maricopa County, through the
17 Maricopa County Sheriff’s Office, who, at the time of the events complained of herein, were
18 acting within the course and scope of their employment and under color of law.
19            9.       The Deputies’ acts and omissions were done for the benefit and furtherance of
20 their marital communities.
21                                               THE FACTS
22            10.      At approximately 10:22 a.m. on Sunday December 16, 2018, the Deputies, along
23 with two other sheriff’s deputies, responded to the home of Lisa and Edward in Mesa, Arizona.
24            11.      Lisa had called 9-1-1 and reported to the call-taker that Edward was suicidal and
25 had a gun.
26
27
28
                                                        2
     CORE/3516995.0002/160433978.1
                 Case 2:20-cv-00545-SPL Document 24 Filed 07/13/20 Page 3 of 7




 1            12.      Lisa told the 9-1-1 call-taker that Edward was “distraught” and that she was
 2 “scared for his life” and “really, really worried about him” because he was “threatening to kill
 3 himself.”
 4            13.      Lisa also told the 9-1-1 call-taker that she desired: “nothing bad to happen to
 5 [Edward], I just want him to get help.”
 6            14.      Edward had struggled with depression for many years and had recently lost his
 7 job.
 8            15.      Lisa had closed herself in her bedroom.
 9            16.      Edward told Lisa, “I’m not gonna hurt you are you kidding me right now?”
10            17.      While all this was happening, the Deputies arrived and positioned themselves
11 toward the end of the driveway of Edward and Lisa’s home, closest to the street, setting up two
12 police cruisers for cover.
13            18.      Sergeant Leatham stood just behind the open driver’s side door of his cruiser,
14 with his gun pointing toward Edward and Lisa’s home.
15            19.      Non-Party Deputy Robert Normile stood on the right side of Sergeant Leatham’s
16 cruiser, behind the open passenger side door. He held a rifle, that fired beanbag rounds,
17 pointing toward Edward and Lisa’s home.
18            20.      Deputy Asiedu positioned himself to Deputy Normile’s right side, across the
19 boundary wall in a neighbor’s yard, with his gun pointed toward Edward and Lisa’s home.
20            21.      Sergeant Kelleher lay down on the ground near some shrubs to the left of the
21 cruiser, with his gun pointing toward Edward and Lisa’s home.
22            22.      Sergeant Leatham began making announcements over a public address system
23 for Edward to come out of the house without the gun.
24            23.      Edward appeared through the front door and Deputy Normile shouted, “Front
25 door, front door, front door.”
26            24.      Edward began walking toward the Deputies with his arms by his sides and his
27 gun dangling from his right hand.
28
                                                       3
     CORE/3516995.0002/160433978.1
                 Case 2:20-cv-00545-SPL Document 24 Filed 07/13/20 Page 4 of 7




 1            25.      Edward is left-handed.
 2            26.      Deputy Normile described Edward’s walk as not “fast paced.”
 3            27.      Sergeant Leatham told Edward to drop the gun several times, then said “Stop
 4 where you are.”
 5            28.      Edward responded “No.”
 6            29.      At that moment, Edward was still several car lengths away, and Deputy Normile
 7 “was ready to call out ‘less-lethal, less-lethal, and fire.’”
 8            30.      The purpose of this is to alert other deputies that the sound they will hear is a
 9 less-lethal weapon so that other deputies will not automatically begin firing their lethal
10 weapons upon hearing the sound of gunfire.
11            31.      But while Deputy Normile was “in his thought process and in preparation to act,”
12 the Deputies began firing their guns, striking Edward multiple times in the torso and once in
13 the head.
14            32.      Edward was still breathing after being shot, but was pronounced dead later at the
15 hospital.
16            33.      At no time did Edward make a furtive movement, harrowing gesture, or serious
17 verbal threat to the Deputies, nor did he brandish his gun or point it at the Deputies.
18            34.      The Deputies gave no warning that they would shoot Edward if he didn’t stop
19 and drop the gun, even though it was feasible for them to do so.
20                                                COUNT ONE
21           (The Deputies Violated Edward’s Rights Under the Fourth Amendment to be
                            Free From the Unreasonable Use of Force and
22                             are Liable Pursuant to 42 U.S.C. § 1983)
23            35.      Plaintiffs incorporate the allegations in the paragraphs above as if set forth fully
24 herein.
25            36.      As a direct and proximate result of these Defendants’ wrongful conduct by using
26 excessive and unreasonable force against Edward, Edward’s rights under the Fourth
27 Amendment were violated and the Estate of Edward Rudhman has suffered damages.
28
                                                         4
     CORE/3516995.0002/160433978.1
                 Case 2:20-cv-00545-SPL Document 24 Filed 07/13/20 Page 5 of 7




 1            37.      The wrongful conduct of these Defendants was in reckless disregard of Edward’s
 2 constitutional rights and punitive damages in an amount to be determined by a jury should be
 3 awarded to deter and prevent others from acting in a similar manner in the future.
 4                                               COUNT TWO
 5       (The Deputies, and Sheriff Penzone, Are Liable for the Wrongful Death of Edward
                                    Pursuant to A.R.S. § 12-611)
 6
 7            38.      Plaintiffs incorporate the allegations in the paragraphs above as if set forth fully
 8 herein.
 9            39.      The Deputies had a duty to use only necessary and reasonable force.
10            40.      The Deputies breached their duties, despite knowing or having reason to know
11 that Edward was or would be inappropriately subjected to an unreasonable risk of serious
12 harm, injury, and death as a result of their actions and/or inactions, as identified by the
13 allegations set forth in the paragraphs above.
14            41.      The Deputies’ breaches of their duties caused and/or contributed to cause
15 Edward’s wrongful death.
16            42.      The Deputies were, at all times material hereto, acting within the course and
17 scope of their employment and their employer is vicariously liable for their actions.
18            43.      As a result of the Deputies’ actions and inactions, Edward’s survivors have been
19 deprived of the continued companionship and society of their son and husband, and have
20 suffered and will continue to suffer in the future a loss of love, affection, companionship, care,
21 protection, guidance, as well as pain, grief, sorrow, anguish, stress, shock, and mental
22 suffering, and have suffered damages in an amount to be proven at trial.
23                                                    TIER
24            44.      Based on the damages sought in this action, this case is a tier 3 discovery case.
25                                                JURY TRIAL
26            45.      Plaintiffs hereby request and demand a trial by jury.
27
28
                                                         5
     CORE/3516995.0002/160433978.1
                   Case 2:20-cv-00545-SPL Document 24 Filed 07/13/20 Page 6 of 7




1                                           PRAYER FOR RELIEF
2             WHEREFORE, Plaintiffs pray for damages for judgment against Defendants as follows:
3             a)       General damages in an amount to be proven at trial, as to the causes of action,
4                      claims, and theories of relief alleged herein;
5             b)       Punitive damages against the Deputies in an amount deemed just and reasonable
6                      as to the causes of action, claims, and theories of relief alleged herein;
7             c)       Costs and attorneys’ fees against all Defendants, pursuant to 42 U.S.C. §1988;
8             d)       Such other and further relief which may seem just and reasonable under the
9                      circumstances.
10
11            RESPECTFULLY SUBMITTED this 13th day of July, 2020.
12
                                                         STINSON LLP
13
14                                                By:    /s/ Larry J. Wulkan
                                                         Larry J. Wulkan
15                                                       Jennifer L. Allen
                                                         Adrianna M. Chavez
16                                                       1850 North Central Avenue, Suite 2100
                                                         Phoenix, Arizona 85004-4584
17                                                       Attorneys for Plaintiff Lisa Yearick
18
                                                         LAW OFFICES OF J. SCOTT
19                                                       HALVERSON PC
20
                                                  By:    /s/ J. Scott Halverson
21                                                       J. Scott Halverson
                                                         1761 E. McNair Drive, Suite 103
22                                                       Tempe, Arizona 85283-5056
                                                         Attorney for Plaintiff Leigha Huber
23
24
25
26
27
28
                                                          6
     CORE/3516995.0002/160433978.1
                 Case 2:20-cv-00545-SPL Document 24 Filed 07/13/20 Page 7 of 7




1
                                       CERTIFICATE OF SERVICE
2             I hereby certify that on July 13, 2020, I electronically filed the foregoing with the Clerk
3 of the Court for the U.S. District Court for the District of Arizona by using the CM/ECF
4 System. Participants in the case who are registered CM/ECF users will be served by the
5 CM/ECF system:
6
                       Charles Trullinger
7                      Sherle Flaggman
                       Deputy County Attorneys
8                      Civil Services Division
                       225 W. Madison Street
9                      Phoenix, AZ 85003
                       ca-civilmailbox@mcao.maricopa.gov
10
                       Attorneys for Defendants
11
12                                                By: /s/ Kathleen Kaupke
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                       7
     CORE/3516995.0002/160433978.1
